Citation Nr: 1824032	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  09-06 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for a left knee disability following total knee arthroplasty (TKA), left knee.  

2.  Entitlement to service connection for a left knee disorder.   

3.  Entitlement to service connection for a left foot disorder, secondary to a left knee disorder.

4.  Entitlement to service connection for a left ring finger disorder. 

5.  Entitlement to compensation under 38 U.S.C. § 1151 for a left foot disability following TKA, left knee.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs

ATTORNEY FOR THE BOARD

S. Schick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967, with service in Vietnam.

This case comes before the Board of Veterans' Appeals (Board) from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

The Board notes that the Veteran claimed entitlement to a left knee disorder and a left foot disorder both as directly related to service and as under the provisions of 38 U.S.C. § 1151.  As the Veteran has claimed separate theories of entitlement for his left knee and left foot and in light of the adjudication of the issues under both theories, the Board has separately listed each issue as reflected on the title page.  

This matter was remanded by the Board in October 2015 and December 2016 for further development and has been returned to the Board for appellate review.

The issue of entitlement to compensation under 38 U.S.C. § 1151 for a left foot disability following TKA, left knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran has any additional left knee disability, caused by his TKA performed in July 2007 at a VA medical center. 

2.  The preponderance of the evidence of record is against a finding that the Veteran's left knee disorder was incurred during his active duty service; or resulted from an injury, illness, or event that occurred during his active duty service; or had its onset within one year following discharge from service.

3.  The preponderance of the evidence of record is against a finding that the Veteran's left foot disorder is proximately due to, or the result of, a service-connected left knee disability, as the criteria have not been met to establish service connection for a left knee disability or compensation under 38 U.S.C. § 1151 for an additional left knee disability.

4.  The preponderance of the evidence of record is against a finding that the Veteran's left ring finger disorder was incurred during his active duty service; or resulted from an injury, illness, or event that occurred during his active duty service; or had its onset within one year following discharge from service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to compensation under 38 U.S.C. § 1151 for an additional left knee disability caused by the left knee TKA performed by VA in July 2007 have not been met.  38 U.S.C. §§ 1151, 5107 (2012); 38 C.F.R. §§ 3.102, 3.361 (2017).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).

3.  The criteria for service connection for a left foot disorder have not been met.  U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.310 (2017).

4.  The criteria for service connection for a left ring finger disorder have not been met.  38 U.S.C. §§ 1110, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

The Veteran and his representative have not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

	Compensation under 38 U.S.C. § 1151

Legal Criteria 

In pertinent part, 38 U.S.C. § 1151 reads as follows: (a) compensation under this chapter and dependency and indemnity compensation under chapter 13 of this title shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and - (1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was-(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

To establish causation, the evidence must show that the hospital care or medical or surgical treatment resulted in additional disability.  Merely showing that a veteran received care or treatment and that the veteran has an additional disability does not establish cause.  See 38 C.F.R. § 3.361(c)(1).

Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  See 38 C.F.R. § 3.361(d)(2).

Pursuant to 38 U.S.C. § 1151, entitlement to benefits based on the failure to diagnose a preexisting condition requires a determination that: (1) VA failed to diagnose or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the Veteran suffered a disability that probably would have been avoided if the proper diagnosis and treatment had been rendered.  Hospital care or medical or surgical treatment cannot cause the continuance or natural progress of a disease or injury for which the care or treatment was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

An additional disability or death caused by the Veteran's failure to follow medical instructions will not be deemed to be caused by hospital care, medical or surgical treatment or examination.  38 C.F.R. § 3.361(c)(3).  In a claim based on an alleged failure to diagnose, "a claimant cannot demonstrate an injury unless it is shown that VA should have diagnosed the condition in question.  Upon successfully demonstrating an injury or aggravation, a claimant must then prove that the injury or aggravation, that is, the failure to diagnose, resulted in additional disability or death."  Roberson v. Shinseki, 22 Vet. App. 358, 363 (2009); aff'd Roberson v. Shinseki, 607 F.3d 809 (2010). 

Left Knee Analysis

The Veteran asserts that his current left knee disorder is the result of his July 2007 TKA, left knee.  See September 2007 Statement in Support of Claim.  

In determining whether additional disability exists, the physical condition immediately prior to the disease or injury upon which the claim for compensation is based will be compared with the subsequent physical condition resulting from the disease or injury.  Compensation will not be payable for the continuance or natural progress of diseases or injuries for which the hospitalization or treatment was authorized.  38 C.F.R. § 3.361(b).

In February 2007, the Veteran had a diagnosis of severe degenerative joint disease of the left knee and was recommended for orthopedic surgery.  See February 2007 VA orthopedic consult note.

The Board observes that the Veteran consented to and received a left knee, TKA in July 2007 at a VA medical center for diagnosed severe degenerative joint disease of the left knee.  See July 2007 Request for Administration of Anesthesia and for Performance of Operations and Other Procedures.  His August 2007 orthopedic surgery discharge report indicated a discharge diagnosis of degenerative joint disease, nerve palsy.  A September 2007 VA orthopedic attending note revealed an assessment that the Veteran has a complication of sciatic and peroneal nerve palsy following a total knee arthroplasty and explained that it was unclear whether the injury happened at the time of his sciatic block or whether it happened at the level of the knee, though it would be difficult to imagine that both the sciatic and peroneal nerves had been injured at the level of the knee.  Moreover, a September 2007 VA attending note indicated it has only been five weeks since his TKA and time would tell if he would get function back. 

In light of this evidence, the Veteran has been provided VA examinations and VA opinions in order to address whether it was at least as likely as not that the Veteran had an additional disability that was caused by or became worse as a result of the VA treatment at issue.  The Veteran was examined for his left knee condition in May 2008, December 2015, and November 2017 and provided VA opinions in March 2016 and November 2017.  The May 2008 VA examination report indicated a diagnosis of total knee replacement, left knee with residual instability and pain.  The examination report also included a May 2008 x-ray left knee comparison to his November 2006 left knee x-ray which revealed left total knee replacement with no evidence for complication. 

The December 2015 VA knee examination report indicated a diagnosis of left knee total knee replacement status post degenerative joint disease.   

In a March 2016 VA Addendum opinion, the examiner opined that the Veteran does have an additional left knee disability that is less likely as not a result of the July 2007 surgery.  However, the examiner clarified that there is no additional disability and explained that upon examination the Veteran presented decreased ranges of motion of the left knee with elicited pain and instability.  Radiographic imaging from the medical records revealed degenerative arthritis in 2005 and status post total knee replacement in the left knee in 2008.  The examiner explained that the Veteran's diagnosis should have been total left knee replacement with no change in severity or additional disability at this time.

The Veteran was afforded a November 2017 VA knee and lower leg examination and the examiner indicated the Veteran had diagnoses of joint osteoarthritis of the knee.  The examiner opined that it is at least as likely as not that the left knee disability (sciatica palsy) was result of the July 2007 surgical procedure based on review of the records which included a neurosurgical evaluation while at a VA hospital.  The examiner also opined that there is no additional disability because the condition has resolved completely and there is no sciatica palsy currently at this time.  

In addition, this condition was not due to carelessness, negligence, lack of proper skill for error in judgment.  This was a complication of immobilization during surgery for the procedure and resolved spontaneously without further necessity of surgery or intervention.  The examiner further opined that the condition is now resolved without complications or residuals.  The examiner opined that the left knee condition had nothing to do with the complication of the left nerve palsy as this was a radicular event from a spinal nerve and had nothing to do with the knee itself.  The examiner opined that the event without any additional disability did not result from attending VA personnel's failure to follow appropriate standards of care.  The examiner opined that no additional disability resulted from any event that could have not been foreseen by any other means or action.  The examiner opined that there was no failure on the part of VA to timely diagnose and/or properly treat the claimed condition as in fact it was discovered at the time of hospitalization in the perioperative period and treated accordingly to its resolution.  

When considered together, the Board affords probative weight to the VA examiners' findings and conclusions that the Veteran does not have additional disability caused by his July 2007 TKA by a VA medical center.  In particular, the November 2017 examiner provided sound reasoning and analysis of the results of the surgery.  The November 2017 examiner reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above. 

Additionally, consideration has been given to the Veteran's statements that his left knee disorder is the result of his July 2007 TKA, left knee performed by VA.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the relationship between surgery and existence of additional left knee disability, falls outside the realm of common knowledge of a lay person.  To the extent that the Veteran is attempting to support a relationship solely through his own statements, in contradiction of the medical evidence, the Board notes that the Veteran has not been shown to be medically trained and, hence, is not qualified to offer a medical opinion establishing that there is additional disability due to VA care or hospitalization.  Accordingly, the Veteran's claim of additional disability due to his July 2007 VA surgery is not otherwise established by the evidence of record, and his statements, on their own, are not competent evidence as to medical diagnosis or causation.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).

In short, for the reasons and bases set forth above, the Board concludes that the most probative and persuasive evidence weighs against finding that there is an additional disability caused by VA from the July 2007 TKA performed at a VA medical center.  Therefore, the preponderance of the evidence is against the claim based on the theory of entitlement under the provisions of 38 U.S.C. § 1151, and it is denied.

      II.  Service Connection 

Legal Criteria

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Additionally, a chronic disease becoming manifest in service and at any time thereafter; or to a degree of 10 percent or more within one year of separation from service will be considered to have been incurred in service even though there is no record of such disease during service.  38 U.S.C. § 1112, 1137.  Arthritis is a listed chronic disease.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Moreover, secondary service connection may be granted where a disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 48 (1995).

The benefit of reasonable doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, the veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against the claim that the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Knee Analysis

The Veteran filed a September 2007 claim for service connection for a knee injury as a result of an incident in service when he twisted his knee.  See September 2007 Statement in Support of Claim. 

Regarding the first element of service connection, current disability, the Veteran was afforded a May 2008 VA examination and the report indicated a diagnosis of total knee replacement, left knee with residual instability and pain.  The December 2015 VA examination report indicated a diagnosis of left knee total knee replacement status post degenerative joint disease.  The Veteran was afforded a November 2017 VA knee and lower leg examination and the examiner indicated the Veteran had diagnoses of joint osteoarthritis of the knee.  Therefore, the first element has been met. 

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, service treatment records (STRs) include a September 1967 report of medical examination at separation indicating normal lower extremities and other musculoskeletal findings on clinical evaluation.  In an October 1967 report of medical history at separation the Veteran indicated that he did not now have or had ever had "trick" or "locked" knee and did not now have nor had he ever had bone, joint, or other deformity; loss of arm, leg, finger, or toe; or arthritis or rheumatism.  Thus there was no showing of a left knee disorder in service.

Regarding the third element of service connection, nexus, the December 2015 VA examiner opined that the Veteran had a diagnosis of a left knee condition that is less likely as not incurred in service and explained there was insufficient evidence to suggest that the Veteran's left knee condition was incurred in or caused by service because the claims file does not note any STR suggesting the current left knee condition incurred in or was caused by service; the claims file does not establish chronicity for ongoing left knee conditions; and the exit examination did not list left knee condition prior to military release.  

The November 2017 VA knee and lower leg examiner opined that the Veteran's left knee condition was less likely than not related to his service.  The examiner explained that the Veteran left service in October 1967 and his left knee condition was first considered in 2004; however at that time, May 2004 left knee radiographic imaging was negative for arthritis.  The examiner further explained that later on in December 2015, bilateral knee radiographic imaging revealed degenerative joint disease with the left side being worse than the right.  Finally, a left knee film in November 2006 revealed significant arthritis changes in the left.  The Veteran went on to a VA hospital where he had a left knee arthroplasty performed in July 2007.

The Board finds that together, the VA examiners' opinions are probative as they are based on a review of the claims file and relevant evidence, to include his STRs and post-service medical records dated since his separation from service.  Together, the examiners have provided a complete rationale for the conclusions reached, and the Board finds them persuasive. 

There is no competent medical opinion to the contrary of record. 

Additionally, presumptive service connection is not warranted because the left knee disability did not manifest to a compensable degree of 10 percent or more within one year from separation.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Consideration has been given to the Veteran's statements that his left knee disorder is the result an injury in active duty service; however where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  As the Veteran has not been shown to have the requisite medical knowledge, training, or experience, his own opinion is nonprobative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim for service connection for left knee disorder.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Secondary Service Connection for Left Foot Disorder Analysis

The Veteran filed a September 2007 claim for service connection for left foot condition secondary to his left knee condition.  See September 2007 Statement in Support of Claim.  He has not asserted, and the evidence does not suggest, that he has a left foot disorder that is directly related to his service.

Turning to the second element of secondary service connection, a service-connected disability, as explained above entitlement to service connection for the Veteran's left knee disorder and entitlement to compensation under 38 U.S.C. § 1151 have not been established.  Thus, the Veteran's claim of entitlement to a service connection for a left foot disorder as secondary to a service-connected left knee disability must also be denied.  

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim for secondary service connection for a left foot disorder.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ring Finger Analysis

The Veteran filed a July 2007 claim for service connection for left ring finger injury.  See July 2007 VA Form 21-526.  The Veteran asserts that his left ring finger condition occurred on active duty when large band cutter equipment cutting the bands around a crate caught his left finger in the teeth of the band cutter causing a tremendous wound and bleeding.  See February 2009 VA Form 9.

Regarding the first element of service connection, current disability, the Veteran was afforded a November 2017 VA hand and finger examination and the report indicated a diagnosis of left ring finger (OA left third digit) degenerative arthritis with the date of diagnosis in July 2015.  As such, the first element has been met.  

Turning to the second element, in-service incurrence or aggravation of a disease or injury, STRs include a September 1967 report of medical examination at separation indicating normal upper extremities on clinical evaluation.  In an October 1967 report of medical history at separation the Veteran indicated he did not now have nor had he ever had bone, joint, or other deformity; loss of arm, leg, finger, or toe; or arthritis or rheumatism.  Thus, there was no showing of a left ring finger disorder in the STRs.

With regard to the third element, nexus, the November 2017 VA examiner opined that the Veteran's left ring finger degenerative joint disease is less likely than not related to service or a period of time of onset one year following discharge from service.  The examiner explained that it is instead a finding which was noted on radiograph performed in July 2015 following a fall onto the left hand where these degenerative changes were found.  The Veteran has no history of trauma in service or within the time specified of one year following service documented.  

There is no competent medical opinion to the contrary.

Additionally, presumptive service connection is not warranted because the disability did not manifest to a compensable degree of 10 percent or more within one year from separation.  See 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Consideration has been given to the Veteran's statements that his left finger disorder is the result an injury in active duty service.  Where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  As the Veteran has not been shown to have the requisite medical knowledge, training, or experience, his own opinion is nonprobative evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

As the preponderance of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim for service connection for left ring finger disorder.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to compensation under 38 U.S.C. § 1151 for a left knee disability following TKA, left knee, is denied. 

Entitlement to service connection for a left knee disorder is denied.

Entitlement to service connection for a left foot disorder, secondary to a left knee disorder, is denied. 

Entitlement to service connection for a left ring finger disorder is denied.

REMAND

Compensation under 38 U.S.C. § 1151 for Left Foot Disorder

The Veteran asserts that his left foot condition was directly caused by his July 2007 VA surgery for his left knee.  See February 2009 VA Form 9. 

A September 2007 VA orthopedic attending note revealed an assessment that the Veteran has a complication of peroneal nerve palsy following a total knee arthroplasty.  The Board notes that to date, the Veteran has not been afforded a VA left foot examination and the Board finds that a remand for the Veteran to undergo medical examination and to obtain an appropriate medical opinion is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the claims file.

2.  Then, the Veteran should be scheduled for a VA foot examination.  The entire claims file including a copy of this remand should be reviewed by the examiner.  

For the claim of entitlement to compensation under 38 U.S.C. § 1151, the examiner should provide an opinion as to whether:

(a) it is at least as likely as not (a 50 percent probability or greater) that the Veteran has a left foot disability as a result of the July 2007 TKA, left knee surgery performed at a VAMC.  The examiner is to specifically address the finding of peroneal nerve palsy following a total knee arthroplasty?  Please explain why or why not.

(b) it is at least as likely as not (a 50 percent probability or greater) that any additional left foot disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part (i.e. did VA fail to exercise the degree of care that would be expected of a reasonable healthcare provider)?  Please explain why or why not.

(c) Notwithstanding the acknowledgement of informed consent, based upon the specific facts and circumstances of this Veteran's case, was the additional left foot disability a reasonably foreseeable outcome of the July 2007 TKA, left knee surgery?  Please explain why or why not.

In providing the above answers, please specifically discuss the VA orthopedic treatment notes indicating the Veteran had peroneal nerve palsy following his July 2007 TKA.  If your opinion contradicts these findings, please address the discrepancy.

The examiner should provide a rationale for all requested opinions.  If the examiner cannot provide an opinion without resorting to mere speculation, please provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that you have exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  After completing the above development, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and her representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


